      Case 3:20-cv-03634-L Document 14 Filed 01/12/21               Page 1 of 4 PageID 151



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 ALBERT G. HILL, III and ERIN NANCE HILL,

           Plaintiffs,

 v.                                                    Civil Action No. 3:20-CV-03634

 THE ESTATE OF ALBERT G. HILL, JR.,
 MARGARET KELIHER, TYREE B. MILLER,
 LYDA HILL, HEATHER HILL WASHBURNE,
 ELISA HILL SUMMERS, CHESTER J.
 DONNALLY, JR. THE ESTATE OF IVAN
 IRWIN, JR. CAROL E. IRWIN, and
 THOMAS P. TATHAM,

           Defendants.

                                NOTICE OF RELATED CASE

         Pursuant to Northern District of Texas Local Rule 3.3(3), Defendants Margaret Keliher,

Individually, and in her capacity as Independent Executor of the Estate of Albert G. Hill, Jr.; Tyree

B. Miller, Individually, and in his capacity as Trustee of The Al G. Hill, Jr. Family Trust, dated

December 20, 2014; Lyda Hill; Heather Hill Washburne, Individually, and in her capacity as Co-

Trustee of The Al G. Hill, Jr. Charitable Lead Annuity Trust, and in her capacity as Advisory

Board Member for the MHTE-Albert G. Hill, Jr. Income Beneficiary / Elisa Termination

Beneficiary Trust; Elisa Hill Summers, Individually, and in her capacity as Co-Trustee of The Al

G. Hill, Jr. Charitable Lead Annuity Trust, and in her capacity as Advisory Board Member for the

MHTE-Albert G. Hill, Jr. Income Beneficiary / Heather Termination Beneficiary Trust; Chester J.

Donnally, Jr., Individually, in his capacity as former Trustee of the MHTE-Albert G. Hill, Jr. Trust,

and in his capacity as former Trustee of the HLHTE-Albert G. Hill, Jr. Trust; Carol E. Irwin, in

her capacity as Personal Representative and Independent Executor of the Estate of Ivan Irwin, Jr.;



NOTICE OF RELATED CASE                                                                      PAGE 1
   Case 3:20-cv-03634-L Document 14 Filed 01/12/21                   Page 2 of 4 PageID 152



and Thomas P. Tatham, Individually, in his capacity as a former Advisory Board Member for the

MHTE-Albert G. Hill Jr. Trust, and in his capacity as a former Advisory Board Member of the

HLHTE-Albert G. Hill, Jr. Trust (collectively, herein, the “Defendants”), file this Notice of

Related Case to advise the Court that the above-styled civil action is related to Civil Action No.

3:07-CV-02020-L, Hill v. Hunt, et al., United States District Court for the Northern District of

Texas (Dallas Division) (the “2020 Action”), which is pending before the Honorable District Judge

Sam A. Lindsay.

       Defendants file this Notice of Related Case because this case involves claims and

controversies arising out of the interpretation and purported enforcement of the Global Settlement

and Mutual Release Agreement (2020 Action, ECF 879) (“GSA”) and the Final Judgment (2020

Action, ECF 999) in the 2020 Action. Here, in their Original Complaint, Plaintiffs repeatedly

reference the 2020 Action, the GSA, and the Final Judgment, all of which are before Judge

Lindsay, as a basis for their purported claims and assert claims for breach of the GSA from the

2020 Action (ECF 1 at 26) based upon their argument that the GSA and the Final Judgment provide

Plaintiffs with implied rights and protections. The GSA and the Final Judgment both provide that

the Northern District of Texas (Dallas Division) retains continuing and exclusive jurisdiction over

any “claim or controversy” arising under the GSA and Final Judgment, and these matters are before

Judge Lindsay in the 2020 Action. 2020 Action, ECF 879 at 22; ECF 999 ¶ 45.

       Further, the issues raised by Plaintiffs throughout their Original Complaint in this case,

including the issues surrounding prerequisites for Plaintiffs to establish standing to assert any claim

regarding the dissolution of certain trusts pertaining to the GSA and the Final Judgment, have

already been raised and briefed by Plaintiffs, and ruled on by Judge Lindsay, in the 2020 Action.

See, e.g., 2020 Action, ECF 1883.




NOTICE OF RELATED CASE                                                                        PAGE 2
   Case 3:20-cv-03634-L Document 14 Filed 01/12/21                   Page 3 of 4 PageID 153



       Accordingly, Defendants respectfully contend that based on the foregoing, the above-

styled civil action should also be before Judge Lindsay, who is familiar with these issues and

retains exclusive jurisdiction to interpret and enforce the GSA and the Final Judgment.

       Plaintiffs’ failure to comply with Northern District of Texas Local Rule 3.3 appears to be

an attempt to avoid transferring the above-styled civil action to Judge Lindsay, who has also

ordered that all parties, including Plaintiffs, are prohibited from filing any further pleadings in the

2020 Action without leave of court. 2020 Action, ECF 1789.

Dated: January 12, 2021                Respectfully submitted,


 /s/ Tom M. Dees, III                               /s/ G. Michael Gruber
 ________________________________                   ________________________________
 TOM M. DEES, III                                   G. MICHAEL GRUBER
 Texas State Bar No. 24034412                       Texas State Bar No. 08555400
 E-mail: tdees@hallettperrin.com                    E-mail: gruber.mike@dorsey.com
 HALLETT & PERRIN, P.C.                             BRIAN E. MASON
 1445 Ross Avenue, Suite 2400                       Texas State Bar No. 24079906
 Dallas, Texas 75202                                E-mail: mason.brian@dorsey.com
 Telephone: 214.953.0053                            DORSEY & WHITNEY, LLP
 Facsimile: 214.953.4142                            300 Crescent Court, Suite 400
 COUNSEL FOR DEFENDANTS                             Dallas, Texas 75201
 HEATHER HILL WASHBURNE AND                         Telephone: 214.981.9900
 ELISA HILL SUMMERS                                 Facsimile: 214.981.9901
 IN ALL CAPACITIES                                  COUNSEL FOR DEFENDANTS
                                                    MARGARET KELIHER AND
                                                    TYREE B. MILLER
                                                    IN ALL CAPACITIES




NOTICE OF RELATED CASE                                                                        PAGE 3
   Case 3:20-cv-03634-L Document 14 Filed 01/12/21            Page 4 of 4 PageID 154




 /s/ Thomas M. Melsheimer                      /s/ Michael J. Lang
 ________________________________              ________________________________
 THOMAS M. MELSHEIMER                          MICHAEL J. LANG
 Texas Bar No. 13922550                        Texas State Bar No. 24036944
 Email: tmelsheimer@winston.com                Email: mlang@cwl.law
 GRANT K. SCHMIDT                              ALEXANDRA J. OHLINGER
 Texas Bar No. 24084579                        Texas State Bar No. 24091423
 Email: gschmidt@winston.com                   Email: aohlinger@cwl.law
 WINSTON & STRAWN, LLP                         CRAWFORD, WISHNEW & LANG, PLLC
 2121 N. Pearl Street, Suite 900               1700 Pacific Avenue, Suite 2390
 Dallas, Texas 75201                           Dallas, Texas 75201
 Telephone: 214-453-6500                       Telephone: 214.817.4500
 Facsimile: 214-453-6400                       Facsimile: 214.817.4509
 COUNSEL FOR DEFENDANT LYDA                    COUNSEL FOR CHESTER J. DONNALLY,
 HILL                                          JR., CAROL E. IRWIN, AND THOMAS P.
                                               TATHAM IN ALL CAPACITIES


                              CERTIFICATE OF SERVICE

       I hereby certify that on January 12, 2021, a true and correct copy of the foregoing
instrument was served according to the Federal Rules of Civil Procedure via the ECF system on
counsel of record with access to filings.

                                                  /s/ Tom M. Dees, III
                                                  ________________________________
                                                  Tom M. Dees, III




NOTICE OF RELATED CASE                                                               PAGE 4
